 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11   JOSE DIAZ,              aka   JOSE     DIAZ       No. CV 19 4653 DMG (SKx)
     MARTINEZ
12
                      Plaintiff,                       STIPULATED PROTECTIVE
13                                                     ORDER
                             v.
14
     UNITED STATES OF AMERICA,
15                                                     Discovery Document: Referred to
                      Defendant.                       Magistrate Judge Kim
16
17   1.       A.      PURPOSES AND LIMITATIONS
18            Discovery in this action is likely to involve production of confidential, proprietary,
19   or private information for which special protection from public disclosure1 and from use
20   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
21   parties hereby stipulate to and petition the Court to enter the following Stipulated
22   Protective Order. The parties acknowledge that this Order does not confer blanket
23   protections on all disclosures or responses to discovery and that the protection it affords
24   from public disclosure and use extends only to the limited information or items that are
25   entitled to confidential treatment under the applicable legal principles. The parties further
26   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
27
28            1
                  With respect to copyright, “public disclosure” includes copying.

     72424275.1
 1   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
 2   the procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4            B.    GOOD CAUSE STATEMENT
 5            This action is likely to involve confidential, proprietary and trade secrets and other
 6   valuable research, development, and/or proprietary information for which special
 7   protection from public disclosure and from use for any purpose other than prosecution of
 8   this action is warranted. Such confidential, proprietary and trade secret materials and
 9   information consist of, among other things, confidential research information,
10   development information and/or testing information (including information implicating
11   privacy rights of third parties), information otherwise generally unavailable to the public,
12   or which may be privileged or otherwise protected from disclosure under state or federal
13   statutes, court rules, case decisions, or common law.2
14            Accordingly, to expedite the flow of information, to facilitate the prompt resolution
15   of disputes over confidentiality of discovery materials, to adequately protect information
16   the parties are entitled to keep confidential, to ensure that the parties are permitted
17   reasonable necessary uses of such material in preparation for and in the conduct of trial,
18   to address their handling at the end of the litigation, and serve the ends of justice, a
19   protective order for such information is justified in this matter.
20            It is the intent of the parties that information will not be designated as confidential
21   for tactical reasons and that nothing be so designated without a good faith belief that it has
22   been maintained in a confidential, non-public manner, and there is good cause why it
23   should not be part of the public record of this case.
24
              2
25           With respect to third party Riverside Assessments, LLC, these materials include,
     but are not limited to, documents referencing or discussing Riverside Assessments, LLC’s
26   testing and assessment products and results of those testing products. The materials are
     protected by copyright law pursuant to 17 U.S.C. Section 102 as well as trade secret laws
27   and contain information relating to third parties, which is protected by privacy laws
     including the Family Educational Rights and Privacy Act. Riverside Assessments, LLC
28   maintains these materials as trade secrets, and disclosure of test materials would
     significantly diminish the value and integrity of these tests and test results.

                                                     2
     72424275.1
 1   2.       DEFINITIONS
 2            2.1   Action: This pending federal lawsuit, Jose Diaz v. United States of America,
 3   19-4653 DMG (SKx).
 4            2.2   Challenging Party: a Party or Non-Party that challenges the designation of
 5   information or items under this Order.
 6            2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
 7   is generated, stored or maintained) or tangible things that qualify for protection under
 8   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9   Statement.
10            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12            2.5   Designating Party: a Party or Non-Party that designates information or items
13   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14            2.6   Disclosure or Discovery Material: all items or information, regardless of the
15   medium or manner in which it is generated, stored, or maintained (including, among other
16   things, testimony, transcripts, and tangible things), that are produced or generated in
17   disclosures or responses to discovery in this matter.
18            2.7   Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20   expert witness or as a consultant in this Action.
21            2.8   House Counsel: attorneys who are employees of a party to this Action. House
22   Counsel does not include Outside Counsel of Record or any other outside counsel.
23            2.9   Non-Party: any natural person, partnership, corporation, association, or other
24   legal entity not named as a Party to this action.
25            2.10 Outside Counsel of Record: attorneys who are not employees of a party to
26   this Action but are retained to represent or advise a party to this Action and have appeared
27   in this Action on behalf of that party or are affiliated with a law firm which has appeared
28   on behalf of that party, and includes support staff.

                                                   3
     72424275.1
 1            2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4            2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 5   Material in this Action.
 6            2.13 Professional Vendors: persons or entities that provide litigation support
 7   services     (e.g.,   photocopying,    videotaping,    translating,   preparing    exhibits   or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9   their employees and subcontractors.
10            2.14 Protected Material: any Disclosure or Discovery Material that is designated
11   as “CONFIDENTIAL.”
12            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
13   a Producing Party.
14   3.       SCOPE
15            The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
19   that might reveal Protected Material. Any use of Protected Material at trial shall be
20   governed by the orders of the trial judge. This Order does not govern the use of Protected
21   Material at trial.
22   4.       DURATION
23            Even after final disposition of this litigation, the confidentiality obligations imposed
24   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
25   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
26   dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
27   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
28   trials, or reviews of this Action, including the time limits for filing any motions or

                                                     4
     72424275.1
 1   applications for extension of time pursuant to applicable law.
 2   5.       DESIGNATING PROTECTED MATERIAL
 3            5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
 4   Party or Non-Party that designates information or items for protection under this Order
 5   must take care to limit any such designation to specific material that qualifies under the
 6   appropriate standards. The Designating Party must designate for protection only those
 7   parts of material, documents, items, or oral or written communications that qualify so that
 8   other portions of the material, documents, items, or communications for which protection
 9   is not warranted are not swept unjustifiably within the ambit of this Order.
10            Mass, indiscriminate, or routinized designations are prohibited. Designations that
11   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
12   to unnecessarily encumber the case development process or to impose unnecessary
13   expenses and burdens on other parties) may expose the Designating Party to sanctions.
14            If it comes to a Designating Party’s attention that information or items that it
15   designated for protection do not qualify for protection, that Designating Party must
16   promptly notify all other Parties that it is withdrawing the inapplicable designation.
17            5.2   Manner and Timing of Designations. Except as otherwise provided in this
18   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
19   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
20   must be clearly so designated before the material is disclosed or produced.
21            Designation in conformity with this Order requires:
22            (a)   for information in documentary form (e.g., paper or electronic documents,
23   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
24   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
25   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
26   portion or portions of the material on a page qualifies for protection, the Producing Party
27   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
28   in the margins).

                                                   5
     72424275.1
 1            A Party or Non-Party that makes original documents available for inspection need
 2   not designate them for protection until after the inspecting Party has indicated which
 3   documents it would like copied and produced. During the inspection and before the
 4   designation, all of the material made available for inspection shall be deemed
 5   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 6   copied and produced, the Producing Party must determine which documents, or portions
 7   thereof, qualify for protection under this Order. Then, before producing the specified
 8   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 9   that contains Protected Material. If only a portion or portions of the material on a page
10   qualifies for protection, the Producing Party also must clearly identify the protected
11   portion(s) (e.g., by making appropriate markings in the margins).
12            (b)   for testimony given in depositions that the Designating Party identify the
13   Disclosure or Discovery Material on the record, before the close of the deposition all
14   protected testimony.
15            (c)   for information produced in some form other than documentary and for any
16   other tangible items, that the Producing Party affix in a prominent place on the exterior of
17   the container or containers in which the information is stored the legend
18   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
19   the Producing Party, to the extent practicable, shall identify the protected portion(s).
20            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
21   to designate qualified information or items does not, standing alone, waive the Designating
22   Party’s right to secure protection under this Order for such material. Upon timely
23   correction of a designation, the Receiving Party must make reasonable efforts to assure
24   that the material is treated in accordance with the provisions of this Order.
25   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
26            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
27   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
28            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                   6
     72424275.1
 1   process under Local Rule 37.1 et seq.
 2            6.3   The burden of persuasion in any such challenge proceeding shall be on the
 3   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
 4   harass or impose unnecessary expenses and burdens on other parties) may expose the
 5   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
 6   confidentiality designation, all parties shall continue to afford the material in question the
 7   level of protection to which it is entitled under the Producing Party’s designation until the
 8   Court rules on the challenge.
 9   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
10            7.1   Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this Action
12   only for prosecuting, defending, or attempting to settle this Action. Such Protected
13   Material may be disclosed only to the categories of persons and under the conditions
14   described in this Order. When the Action has been terminated, a Receiving Party must
15   comply with the provisions of section 13 below (FINAL DISPOSITION).
16            Protected Material must be stored and maintained by a Receiving Party at a location
17   and in a secure manner that ensures that access is limited to the persons authorized under
18   this Order.
19            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
21   may disclose any information or item designated “CONFIDENTIAL” only to:
22            (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well as
23   employees of said Outside Counsel of Record to whom it is reasonably necessary to
24   disclose the information for this Action;
25            (b)   the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27            (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure
28   is reasonably necessary for this Action and who have signed the “Acknowledgment and

                                                   7
     72424275.1
 1   Agreement to Be Bound” (Exhibit A);
 2            (d)   the court and its personnel;
 3            (e)   court reporters and their staff;
 4            (f)   professional jury or trial consultants, mock jurors, and Professional Vendors
 5   to whom disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7            (g)   the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information;
 9            (h)   during their depositions, witnesses ,and attorneys for witnesses, in the Action
10   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
11   the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
12   to keep any confidential information unless they sign the “Acknowledgment and
13   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
14   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
15   depositions that reveal Protected Material may be separately bound by the court reporter
16   and may not be disclosed to anyone except as permitted under this Stipulated Protective
17   Order; and
18            (i)   any mediator or settlement officer, and their supporting personnel, mutually
19   agreed upon by any of the parties engaged in settlement discussions.
20   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21   OTHER LITIGATION
22            If a Party is served with a subpoena or a court order issued in other litigation that
23   compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL,” that Party must:
25            (a)   promptly notify in writing the Designating Party. Such notification shall
26   include a copy of the subpoena or court order;
27            (b)   promptly notify in writing the party who caused the subpoena or order to
28   issue in the other litigation that some or all of the material covered by the subpoena or

                                                       8
     72424275.1
 1   order is subject to this Protective Order. Such notification shall include a copy of this
 2   Stipulated Protective Order; and
 3            (c)   cooperate with respect to all reasonable procedures sought to be pursued by
 4   the Designating Party whose Protected Material may be affected.
 5            If the Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this action as
 7   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
 8   issued, unless the Party has obtained the Designating Party’s permission. The Designating
 9   Party shall bear the burden and expense of seeking protection in that court of its
10   confidential material and nothing in these provisions should be construed as authorizing
11   or encouraging a Receiving Party in this Action to disobey a lawful directive from another
12   court.
13   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
14   THIS LITIGATION
15            (a)   The terms of this Order are applicable to information produced by a Non-
16   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
17   by Non-Parties in connection with this litigation is protected by the remedies and relief
18   provided by this Order. Nothing in these provisions should be construed as prohibiting a
19   Non-Party from seeking additional protections.
20            (b)   In the event that a Party is required, by a valid discovery request, to produce
21   a Non-Party’s confidential information in its possession, and the Party is subject to an
22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
23   then the Party shall:
24                  (1)   promptly notify in writing the Requesting Party and the Non-Party that
25                        some or all of the information requested is subject to a confidentiality
26                        agreement with a Non-Party;
27                  (2)   promptly provide the Non-Party with a copy of the Stipulated
28                        Protective Order in this Action, the relevant discovery request(s), and

                                                    9
     72424275.1
 1                         a reasonably specific description of the information requested; and
 2                  (3)    make the information requested available for inspection by the Non-
 3                         Party, if requested.
 4            (c)   If the Non-Party fails to seek a protective order from this court within 14 days
 5   of receiving the notice and accompanying information, the Receiving Party may produce
 6   the Non-Party’s confidential information responsive to the discovery request. If the Non-
 7   Party timely seeks a protective order, the Receiving Party shall not produce any
 8   information in its possession or control that is subject to the confidentiality agreement with
 9   the Non-Party before a determination by the court. Absent a court order to the contrary,
10   the Non-Party shall bear the burden and expense of seeking protection in this court of its
11   Protected Material.
12   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
17   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
18   unauthorized disclosures were made of all the terms of this Order, and (d) request such
19   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
20   attached hereto as Exhibit A.
21   11.      INADVERTENT         PRODUCTION          OF    PRIVILEGED        OR    OTHERWISE
22   PROTECTED MATERIAL
23            When a Producing Party gives notice to Receiving Parties that certain inadvertently
24   produced material is subject to a claim of privilege or other protection, the obligations of
25   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
26   This provision is not intended to modify whatever procedure may be established in an e-
27   discovery order that provides for production without prior privilege review. Pursuant to
28   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the

                                                   10
     72424275.1
 1   effect of disclosure of a communication or information covered by the attorney-client
 2   privilege or work product protection, the parties may incorporate their agreement in the
 3   stipulated protective order submitted to the court.
 4   12.      MISCELLANEOUS
 5            12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
 6   to seek its modification by the Court in the future.
 7            12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 8   Order no Party waives any right it otherwise would have to object to disclosing or
 9   producing any information or item on any ground not addressed in this Stipulated
10   Protective Order. Similarly, no Party waives any right to object on any ground to use in
11   evidence of any of the material covered by this Protective Order.
12            12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
14   under seal pursuant to a court order authorizing the sealing of the specific Protected
15   Material at issue. If a Party's request to file Protected Material under seal is denied by the
16   court, then the Receiving Party may file the information in the public record unless
17   otherwise instructed by the court.
18   13.      FINAL DISPOSITION
19            After the final disposition of this Action, as defined in paragraph 4, within 60 days
20   of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected Material.
24   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
25   a written certification to the Producing Party (and, if not the same person or entity, to the
26   Designating Party) by the 60 day deadline that (1) identifies (by category, where
27   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
28   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any

                                                   11
     72424275.1
 1   other format reproducing or capturing any of the Protected Material. Notwithstanding this
 2   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
 3   trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert work
 5   product, even if such materials contain Protected Material. Any such archival copies that
 6   contain or constitute Protected Material remain subject to this Protective Order as set forth
 7   in Section 4 (DURATION).
 8   14.      Any violation of this Order may be punished by any and all appropriate measures
 9   including, without limitation, contempt proceedings and/or monetary sanctions.
10
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
13   DATED: March 4, 2020
14
15    /s/ Santo Riccobono*
     Attorneys for Plaintiff
16
17
     DATED: March 10, 2020
18
19
      /s/ Grace Y. Park
20   Attorneys for Defendant
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23            March 10, 2020
     DATED:________________________
24
25   ____________________________________
26   Honorable Steve Kim
     United States Magistrate Judge
27
28

                                                  12
     72424275.1
 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of _________________
 5   [print or type full address], declare under penalty of perjury that I have read in its entirety
 6   and understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of ___________
 8   [insert formal name of the case and the number and initials assigned to it by the
 9   court]. I agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this Stipulated
21   Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28

                                                   13
     72424275.1
